NELSON, Circuit Justice.
The question presented in this case involves the true construction of .the sixteenth section of the act of August 30, 1842 (5 Stat. 563). The section provides, that the collector shall “cause the actual market value or wholesale price” of the goods, “at the time when purchased, in the principal markets of the country from which the same shali have been imported into the United States, &c., to be appraised, estimated, and ascertained, and to such value or price shall be added all costs and charges, &e.: provided, that in all cases where goods, &c., shall have been imported into the United States from a country in which the same have not been manufactured or produced, the foreign value shall be appraised and estimated according to the current market value or wholesale price of similar articles at the principal markets of the country of production or manufacture, at the period of the exportation of said goods, &c., to the United States.”
The above extract contains the material parts of the section upon which the question depends; and we must say, that if a different opinion had not been expressed elsewhere, of deserved respect, we could not have entertained a doubt upon the true construction ■to be given to the law. The language is clear and explicit, and the whole section is obviously drawn with studied care and caution.
The enacting clause provides that, in all eases of goods imported into the United States liable to duties, they shall be appraised according to the market value at the time of purchase in the principal markets of the country from which they have been imported; and it is made the special duty of the appraisers, by all reasonable ways and means in' their power, to ascertain the true market *67value, (any invoice or affidavit to the contrary,) of the goods at the time when purchased; and then follows the exception, that in all cases where the goods shall have been imported from a country other than that of production or manufacture, the value shall be ■appraised according to the market value of similar articles at the principal markets of the country of production or manufacture at the period of exportation.
The same distinction, in respect to the rule to be adopted in ascertaining the foreign value, is found in .the act of March 1, 1823 (3 Stat. 732, § 5), but not in the act of May 19, 1828, or in that of July 14, 1832 (4 Stat. 273, £ 8; Id. 591, | 7). The time of purchase was adopted under the latter two acts, whether the goods were imported from the country of production, or from a different country. The rule prescribed in the act of 1823 is again found in the act of 1842, and which regulates the valuation of dutiable articles upon which the duties are assessed under the act of July 30,1846. The goods, in this case, having been imported from the country in which they were produced, the market value of the article in thé foreign country should have been taken, as it stood at the times .of the several purchases. We do not perceive how any other construction can be given consistently with the words of the act.
It was urged on the argument, that the payment of the duties in this case was voluntary, inasmuch as the plaintiffs were not compelled to make the addition to the cost of the articles at the time of the entry. We think otherwise. The addition was made and the excessive duties were paid under protest, and to obtain possession of the goods, and to avoid the penalty to which the goods would have been subject under the erroneous rule applied in the appraisal. The verdict having been taken subject to the opinion of me court, there must be a judgment for the plaintiffs. 2

 The principle of this decision was affirmed by the supreme court in the cases of Greely v. Thompson, 10 How. [51 TJ. S.] 225, and Maxwell v. Griswold, Id. 242.